Citation Nr: 0937502	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-25 163	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1985 to May 
1988.  Thereafter, he served in the Naval Reserves until 
December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in August 
2005, the Veteran requested a travel board hearing.  However, 
the Veteran failed to report to his scheduled hearing in 
April 2007.  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  
38 C.F.R. § 20.704(d).  

In July 2007, this matter was remanded for further 
development.  However, the Board finds that additional 
development is necessary before a decision can be reached.  
Consequently, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In July 2007, the Board remanded for proper notice and for 
attempts to obtain service treatment records.  Pursuant to 
that request, the Naval Reserve Personnel Center in New 
Orleans, Louisiana, responded in September 2007 that the 
requested medical records were no longer maintained at that 
command and instructed that the request should be forwarded 
to the VA Service Medical Record Center.  In May 2008, VA 
sent a letter to the VA Service Medical Record Center 
requesting the Veteran's service treatment records.  However, 
in June 2008, the VA Records Management Center returned a 
copy of the May 2008 letter addressed to the VA Service 
Medical Record Center to the RO with an attachment stating 
that the attached letter was forwarded to their office in 
error and that the Veteran's file was located at the regional 
office.  The Board notes that it appears that the VA Records 
Management Center misinterpreted the intent of the May 2008 
letter as the June 2008 response indicates that the requested 
information was the Veteran's claims file.  Therefore, it 
does not appear that a response has been received from the VA 
Service Medical Record Center (which the Board notes is 
located at a different post office box than the VA Records 
Management Center) in response to the request for service 
treatment records.  Consequently, a remand for another 
attempt to locate these records is necessary.  38 C.F.R. 
§ 3.159(c)(2).  

The Board also notes that in an April 2005 correspondence as 
well as his August 2005 substantive appeal, the Veteran 
indicated that after he joined the Naval Reserves, he joined 
the National Guard.  He did not indicate which National Guard 
unit he joined.  Although the Veteran does not appear to 
contend that he has a back disability that is related to 
service in the National Guard, records from the National 
Guard could potentially pertain to his claim.  Therefore, on 
remand, the RO should instruct the Veteran to identify the 
National Guard unit he joined and obtain any relevant medical 
records.  38 C.F.R. § 3.159(c)(2).  

Currently, the Veteran's service treatment records for his 
active Naval service are not of record and his medical 
records from his service with the Naval Reserves are absent 
for any indication of a back disability.  Nevertheless, the 
Veteran claims that he sought treatment for his back while in 
the Navy.  In his February 2004 notice of disagreement (NOD), 
the Veteran added that he visited the doctor on base a number 
of times and his back completely went out during a field 
exercise in Japan in approximately 1987 or 1988.  The Veteran 
is competent to report that he sought treatment for his back 
during service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Moreover, the Board has no reason to conclude that is reports 
are not credible.  Therefore, the current evidence of record 
indicates that the Veteran sought treatment for back problems 
during service.  

Additionally, the post-service medical evidence indicates 
that the Veteran sought private treatment for his back during 
his time in the Naval Reserves.  In this regard, a March 1993 
record from N.C. & A.C. indicated that the Veteran's back 
went out the day before and that his back went out once a 
year.  It was also noted that he had a history of back 
problems.  

As such, the evidence of record currently indicates that the 
Veteran sought treatment for back problems during service and 
was noted to have a history of back problems as early as 
March 1993.  Therefore, because there is evidence of back 
problems during service and evidence of current disability, a 
remand is necessary for a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA 
Service Medical Records Center; P.O. Box 
150950; St. Louis, Missouri; 63115-8950 
and ascertain whether they have any 
service treatment records.  Efforts to 
contact the above and any responses should 
be so documented in the claims file.  

2.  Contact the Veteran and ascertain 
whether he sought treatment for his 
claimed back disability during his 
National Guard service.  Thereafter, 
obtain any identified records from the 
appropriate National Guard unit.  

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a back disability.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and private 
treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for a back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current back disability is 
the result of a disease, injury, or event 
in service (September 1985 to May 1988) as 
opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




